Case 1:20-cv-24523-KMW Document 51 Entered on FLSD Docket 11/10/2020 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    1:20-CV-24523-KMW

  GILEAD SCIENCES, INC., GILEAD
  SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., et al.

        Defendants.
  ________________________________/
        NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES
         PLEASE TAKE NOTICE that Kyle B. Teal, Esq. of the law firm of Buchanan Ingersoll &
  Rooney PC, hereby files this Notice of Appearance and Designation of Email Addresses on behalf
  of Defendants, Florimed Medical Center Corp. and Dr. Tomas Wharton, and requests service of
  all pleadings, notices, motions, orders, and other documents in this proceeding.
         Primary Email Address:                kyle.teal@bipc.com
         Secondary Email Addresses:            angela.mcdonald@bipc.com

  Dated: November 10, 2020
                                               Respectfully submitted,

                                               Buchanan Ingersoll & Rooney PC
                                               One Biscayne Tower
                                               2 South Biscayne Boulevard, Suite 1500
                                               Miami, FL 33131-1822
                                               Telephone: 305-766-4580

                                               By: /s/ Kyle B. Teal         l
                                                   Kyle B. Teal, FBN: 99193
                                                  Attorneys for Defendants, Florimed Medical
                                                  Center Corp. and Dr. Tomas Wharton

                                  CERTIFICATE OF SERVICE
         I hereby certify that on November 10, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF and through that filing served all counsel of record.
                                               By: /s/ Kyle B. Teal         l
                                                   Kyle B. Teal, FBN: 99193
